Citation Nr: 1435664	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  In the Veteran's May 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in January 2013, he withdrew such request.  


FINDING OF FACT

The Veteran's service-connected disabilities (status post right total knee arthroplasty/residual of right femur fracture, rated 30 percent; residuals of left total knee arthroplasty, rated 30 percent; right subtalar arthrosis, rated 10 percent; and right hip degenerative joint disease/residual of right femur fracture, rated 10 percent) are rated 70 percent combined, and the compensable disabilities affect the same body system (i.e., orthopedic); however, they are not shown to render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The schedular rating criteria for a TDIU rating are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  November 2008 and July 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's Social Security Administration (SSA) and pertinent treatment records have been secured.  The RO arranged for a VA examination in October 2009.  The Board notes that the VA examination report contains sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

TDIU may be assigned when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In order for the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's Form DD 214 indicates that his occupational specialty in the Navy was in radio mechanics.  

In a January 1970 statement, the Veteran indicated that he had completed some college courses in data processing.  

In his July 2008 claim for TDIU, the Veteran asserted that he had difficulty climbing into trucks, sitting, getting up, standing, and sleeping due to his knees and the arthritis in his hips, shoulders, and ankles.

In a September 2008 SSA function report, the Veteran indicated that his hobbies and interests included using his computer, going online, and reading.  

An October 2008 SSA disability determination found that the Veteran was disabled for SSA purposes as of May 2008 due to disorders of muscle, ligament, and fascia.  

An October 2008 SSA physical residual functional capacity assessment shows that the Veteran reported that he had difficulty standing, walking, lifting, carrying, bending, pushing, and pulling, balancing, stooping, kneeling, crouching, and squatting due to knee replacements and painful arthritis in his joints.  The SSA consulting physician found that the Veteran had the ability to lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday; sit (with normal breaks) for a total of about 6 hours in an 8-hour workday; unlimited ability to push and/or pull (including operation of hand/foot controls); frequently use ramps and climb stairs; occasionally climb ladders; inability to climb ropes or scaffolds; frequently balance and stoop; occasionally crouch; inability to kneel or crawl; and there were no manipulative, visual, communicative, or environmental  limitations.  

In November 2008 and June and July 2009 statements, the Veteran indicated that his legs and the arthritis in his hips and ankles made it difficult for him to walk, do normal chores, or mow the lawn.  He stated that he had worked as a truck driver until September 2008 and retired because after his knee surgeries he was no longer able to meet the physical demands of his job.  He stated that as time passed, he could not kneel, sit for long periods, climb ladders, do yard/house work, walk long distances, or sleep well because of his disabilities.   

A July 2009 statement from the Veteran's wife indicates that the Veteran is unable to kneel, climb ladders, hike, bike, sit or stand for long periods, do chores, or sleep well.  

A July 2009 VA Form 21-4192 from the Veteran's previous employer indicated that the Veteran retired from his job at the end of September 2008.  

On October 2009 VA examination, the examiner indicated that the Veteran's claims file was not available for review; however, the examiner's report reveals that he had a clear understanding of the severity of the Veteran's service-connected disabilities and his employment history.  The Veteran reported that he had intermittent right hip pain from weather changes and walking long distances, and that his knees were stiff, painful, and limited his activities of daily living.  The diagnoses were fracture of the proximal end of the right femur (surgically repaired with Snyder nail), bilateral knee medial meniscectomies, bilateral knee high tibial osteotomy secondary to arthritis, degenerative arthritis of the right and left knees, and arthritis of the right hip joint.  The examiner noted that the Veteran had worked for over 20 years as a truck driver and opined that it "would not seem feasible for the veteran to return to this physical work environment but a sedentary environment could be explored."

In October 2009 and December 2010 private treatment records, Dr. N.S. opined that the Veteran "is not employable with bilateral knee replacements as a truck driver," and that he "is unemployable with his bilateral knee replacements as a truck driver."  

In May and July 2011 statements, the Veteran indicated that he had cramping in both of his legs, knees, ankles, and hands every morning that required medication, he remained unable to sit for any length of time or stand or walk for extended periods, he could not climb ladders or perform tasks that required manual dexterity, and he had fallen at home in the past 10-20 years due to what he believed was some part of his body failing.  

The Veteran's service-connected disabilities include:  status post right total knee arthroplasty/residual of right femur fracture, rated 30 percent; residuals of left total knee arthroplasty, rated 30 percent; right subtalar arthrosis, rated 10 percent; and right hip degenerative joint disease/residual of right femur fracture, rated 10 percent.  All of his service-connected disabilities affect the same body system (i.e., orthopedic), and the combined rating for his service-connected disabilities is 70 percent.  Accordingly, he meets the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  

The analysis therefore progresses to whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from participating in any substantially gainful employment.  

The Veteran asserts that he retired in September 2008 and has not worked since.  However, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities render him unemployable.  The Board acknowledges that he was granted disability benefits by SSA.  Although generally VA is not bound by that determination, see Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Board has carefully considered the SSA determination to the effect that the Veteran is unemployable due to his disabilities.  However, the SSA determination found that the Veteran cannot work based on consideration of both service-connected and nonservice-connected (generalized disorders of muscle, ligament, and fascia) disabilities.   Therefore, the Board finds the SSA disability determination to be of lesser probative value in this matter.  

The medical opinions of Dr. N.S. and the VA examiner's opinion indicate that the Veteran's service-connected disabilities preclude him from returning to work as a truck driver.  However, the VA medical opinion further indicates that his service-connected disabilities do not preclude him from sedentary employment.  As Dr. N.S.'s and the VA examiner's opinions reflect a familiarity with the Veteran's medical and occupational history the Board finds them very probative.  

The Board has considered the Veteran's and his wife's assertions that he is unemployable because his service-connected disabilities impair his ability to sit, stand, or walk for long periods.  To the extent that the Veteran asserts that he is precluded from sedentary employment due to arthritis and cramping in both of his hips and ankles and his hands, the Board notes that his left hip, left ankle, and both hands are nonservice-connected conditions, and those nonservice-connected conditions are not for consideration.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, SSA records indicate that the Veteran could stand, walk, and sit (with normal breaks) for a total of about 6 hours in an 8-hour workday, which indicates that the Veteran would not be precluded from sedentary employment.  Finally, the evidence shows that the Veteran has computer skills, completed some college-level courses in data processing, and has work experience as a radio mechanic in the service, which shows that he has training and experience that equip him to engage in gainful, sedentary employment.  

The Board finds that the preponderance of the evidence is against the claim for a TDIU rating.  Therefore, there is no reasonable doubt to be resolved; the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  



ORDER

The appeal seeking a TDIU rating is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


